Exhibit 10.1

FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This Fourth Amendment to Amended and Restated Credit Agreement (this
“Amendment”) dated as of August 25, 2006 (the “Effective Date”), is by and among
PENN VIRGINIA CORPORATION, a Virginia corporation (the “Borrower”), the Lenders
(as defined in the Credit Agreement referred to below) party hereto, and
JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A. (Main Office
Chicago)) (the “Administrative Agent”).

R E C I T A L S:

WHEREAS, the Borrower, each Lender then a party thereto, the Administrative
Agent, the other agents party thereto, and the LC Issuer have heretofore entered
into that certain Amended and Restated Credit Agreement dated as of December 4,
2003, as amended by that certain Consent and First Amendment to Amended and
Restated Credit Agreement dated as of December 29, 2004, and by that certain
Second Amendment to Amended and Restated Credit Agreement dated as of
December 15, 2005, and by that certain Third Amendment to Amended and Restated
Credit Agreement dated as of April 14, 2006, and as otherwise amended,
supplemented or modified from time to time prior to the Effective Date (the
“Credit Agreement”), pursuant to which the Lenders have agreed to make revolving
credit loans to, and participate in letters of credit issued for, the benefit of
the Borrower under the terms and provisions stated therein; and

WHEREAS, the Borrower has requested that the Lenders make certain modifications
to the Credit Agreement as more particularly set forth below, subject to the
terms and conditions set forth herein and in the Credit Agreement as amended
hereby; and

WHEREAS, subject to the terms and conditions of this Amendment and the Credit
Agreement, each of the Lenders party hereto and the Administrative Agent have
agreed to enter into this Amendment in order to effectuate such amendments and
modifications to the Credit Agreement;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meaning as in the Credit
Agreement.

Section 2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a) The definition of “Unrestricted Subsidiary” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to provide as follows:



--------------------------------------------------------------------------------

“ “Unrestricted Subsidiary” means Penn Virginia Resource GP, LLC, a Delaware
limited liability company, Penn Virginia Resource LP Corp., a Delaware
corporation, Penn Virginia Resource Holdings Corp., a Delaware corporation, Penn
Virginia Resource GP Corp., a Delaware corporation, Kanawa Rail Corp., a
Virginia corporation, Penn Virginia Technology, Inc., a Delaware corporation,
EnerSearch, Inc., a Virginia corporation, each of their respective Subsidiaries,
and any other Subsidiary of Borrower that is designated either (i) on Schedule
5.14 or (ii) in the manner set forth in Section 6.2.6. As of the Closing Date,
the Unrestricted Subsidiaries are designated on Schedule 5.14 as such.”

(b) Clauses (i) and (ii) of Section 6.2.6 of the Credit Agreement are each
hereby amended and restated in their entirety to provide as follows:

“ (i) Unless designated as an Unrestricted Subsidiary on Schedule 5.14 as of the
Closing Date or thereafter pursuant to Section 6.2.6(ii), any Person that
becomes a direct Subsidiary of the Borrower or any of its Restricted
Subsidiaries shall be classified as a Restricted Subsidiary, provided that any
Person that becomes a Subsidiary of an Unrestricted Subsidiary shall be
classified as an Unrestricted Subsidiary.

(ii) The Borrower may designate any Restricted Subsidiary or any newly formed or
newly acquired direct Subsidiary of the Borrower or any Restricted Subsidiary as
an Unrestricted Subsidiary if (a) such designation is made by the Borrower in a
written notice to the Administrative Agent and (b) such designation is approved
by a vote of all of the Lenders. Except as provided in this Section, no
Restricted Subsidiary may be redesignated as an Unrestricted Subsidiary.”

Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent:

(a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower, the Administrative
Agent, the LC Issuer and the Required Lenders.

(b) Other Conditions. The Borrower shall have confirmed and acknowledged to the
Administrative Agent, the LC Issuer and the Lenders, and by its execution and
delivery of this Amendment the Borrower does hereby confirm and acknowledge to
the Administrative Agent and the Lenders, that (i) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate action on the part of the Borrower; (ii) the Credit Agreement and each
other Loan Document to which it is a party constitute valid and legally binding
agreements enforceable against the Borrower in

 

Page 2



--------------------------------------------------------------------------------

accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws relating to or affecting the enforcement of
creditors’ rights generally and by general principles of equity; (iii) the
representations and warranties made by the Borrower or any other Loan Party
contained in the Credit Agreement and in the other Loan Documents are true and
correct on and as of the date hereof in all material respects as though made as
of the date hereof; and (iv) no Default or Unmatured Default exists under the
Credit Agreement or any of the other Loan Documents.

Section 4. Ratification of Credit Agreement. Except as expressly amended,
modified or waived by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall continue in full force and effect.

Section 5. Expenses. The Borrower agrees to pay on demand all expenses set forth
in Section 9.6 of the Credit Agreement.

Section 6. Miscellaneous. (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Agreement”, “this Note”, “this
Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”, “hereof” or
words of like import, referring to such Loan Document, and each reference in
each other Loan Document to “the Credit Agreement”, “the Notes”, “the
Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, the Notes, or the
Mortgage, the Guaranty, the Pledge Agreement or any of them, shall mean and be a
reference to such Loan Document, the Credit Agreement, the Notes, the Mortgage,
the Guaranty, the Pledge Agreement or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the Lenders under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents; (c) this Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement; and (d) delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.

Section 7. Severability. Any provisions of this Amendment held by court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

Section 8. Applicable Law; Entire Agreement. THIS AMENDMENT AND EACH OTHER LOAN
DOCUMENT DELIVERED PURSUANT HERETO (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS (WITHOUT REGARD TO PRINCIPLES OF THE CONFLICTS OF LAW),
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

Page 3



--------------------------------------------------------------------------------

Section 9. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Agents, the LC Issuer, the Lenders and the Borrower
and their respective successors and assigns.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.

Section 11. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 12. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE MATTERS HEREIN
CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

 

Page 4



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

BORROWER:

PENN VIRGINIA CORPORATION By:  

/s/ Frank A. Pici

Name:   Frank A. Pici Title:  

Executive Vice President and Chief

Financial Officer

ADMINISTRATIVE AGENT AND LENDERS

JPMORGAN CHASE BANK, N.A. (successor by

merger to Bank One, N.A. (Main Office Chicago)),

as Administrative Agent and as a Lender

By:  

/s/ Charles Kingswell-Smith

Name:   Charles Kingswell-Smith Title:   Managing Director

WACHOVIA BANK, NATIONAL

ASSOCIATION, as a Lender

By:  

/s/ Jay Buckman

Name:   Jay Buckman Title:   Vice President ROYAL BANK OF CANADA, as a Lender
By:  

/s/ Don J. McKinnerney

Name:   Don J. McKinnerney Title:   Authorized Signatory

 

S - 1



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender

By:  

/s/ Polly Schott

Name:   Polly Schott Title:   Vice President and   By:  

/s/ Robert Long

Name:   Robert Long Title:   Vice President

BANK OF AMERICA, N.A., successor by merger

to Fleet National Bank, as a Lender

By:  

/s/ Adam H. Fey

Name:   Adam H. Fey Title:   Vice President

COMERICA BANK,

as a Lender

By:  

/s/ Huma Vadgama

Name:   Huma Vadgama Title:   Vice President

UFJ BANK LIMITED,

as a Lender

By:  

/s/ Takeshi Takahashi

Name:   Takeshi Takahashi Title:   Senior Vice President and Group Head

 

S - 2



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP.,

as a Lender By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director and   By:  

/s/ Casey Lowary

Name:   Casey Lowary Title:   Senior Vice President

MIZUHO CORPORATE BANK, LTD.,

as a Lender

By:  

/s/ Leon Mo

Name:   Leon Mo Title:   Senior Vice President

WELLS FARGO BANK, N.A.,

as a Lender

By:  

/s/ Jason Hicks

Name:   Jason Hicks Title:   Portfolio Manager

 

S - 3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY GUARANTORS

Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Fourth Amendment to Amended and Restated Credit
Agreement dated as of August 25, 2006 (the “Fourth Amendment”),
(ii) acknowledges and agrees that its consent is not required for the
effectiveness of the Fourth Amendment, (iii) ratifies and acknowledges its
respective Obligations under each Loan Document to which it is a party, and
(iv) represents and warrants that (a) no Default or Unmatured Default has
occurred and is continuing, (b) it is in full compliance with all covenants and
agreements pertaining to it in the Loan Documents, and (c) it has reviewed a
copy of the Fourth Amendment.

 

PENN VIRGINIA HOLDING CORP.,

a Delaware corporation PENN VIRGINIA OIL & GAS CORPORATION, a Virginia
corporation

PENN VIRGINIA OIL & GAS GP LLC,

a Delaware limited liability company

PENN VIRGINIA OIL & GAS LP LLC,

a Delaware limited liability company

CROW CREEK HOLDING CORPORATION,

a Delaware corporation

CROW CREEK ENERGY L.L.C., a Delaware

limited liability company

CROW CREEK OPERATING COMPANY

L.L.C., a Delaware limited liability company

PENN VIRGINIA OIL & GAS, L.P.,

a Texas limited partnership

  By Penn Virginia Oil & Gas GP LLC,   a Delaware limited liability company, as
its   general partner By  

/s/ Frank A. Pici

Name:   Frank A. Pici Title:   Vice President, Chief Financial Officer and
Treasurer

 

S - 4